DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are being treated on the merits.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract recites the phrases "Disclosed herein" and "The disclosed face masks" which can be implied.
Claim Objections
Claims 8-10 and 12-13 are objected to because of the following informalities:
In claim 8, "a hepafilter" appears to read "a High Efficiency Particular Air (HEPA) filter" according to the instant specification;
In claim 9, "a hepafilter" appears to read "a High Efficiency Particular Air (HEPA) filter" according to the instant specification;
In claim 10, lines 1-2, "silver-coated material" appears to read "the silver-coated material";
In claim 12, lines 1-2, "silver-coated material" appears to read "the silver-coated material";
In claim 13, lines 1-2, "silver-coated material" appears to read "the silver-coated material".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step"), such as "a means to affix the face mask to the subject's face" as recited in claim 1, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "antimicrobial and antiviral", which renders the claim indefinite.  Applicant has defined in the instant specification that "antimicrobial" refers to anything that destroys or inhibits the growth of microorganisms, include bacteria, viruses, and fungi; therefore, "antimicrobial" encompasses the scope of "antiviral".  As such, the clamed subject matter is unclear.  Does Applicant mean "antimicrobial" or "antibacterial and antiviral"?  For examination purposes, the limitation has been construed to be "antimicrobial". 
	Claim 2 recites the limitation "a fabric comprising woven silver-plated porous nylon", which renders the claim indefinite.  The disclosure does not provide a definition for the phrase "porous nylon".  It is unclear what material Applicant is referring to by "porous nylon".  Does Applicant mean porous nylon filaments, any other porous nylon material, or the fabric being made of woven nylon filaments thereby being porous?  For examination purposes, the limitation has been construed to be the fabric being made of nylon filaments woven together thereby forming porous nylon.
	Claim 3 recites the limitation "90% to 99% silver and 1% to 10% silver oxide", which renders the claim indefinite.  In the art of antimicrobial fabric and antimicrobial fibers, the term "silver" can be referred to a plurality of different silver-containing substances, such as elemental silver, silver ions and various silver compounds.  It is unclear which form of silver Applicant is referring to.  For examination purposes, the term "silver" has been construed to be elemental silver.
Claim 7 recites the limitation "the additional layer", which renders the claim indefinite.  Claim 7 depends from claim 6, and claim 6 has set forth "additional layers" which means more than one additional layer.  It is unclear which additional layer Applicants is referring to in claim 7.  For examination purposes, the limitation has been construed to be "one of the additional layers".
Claim 11 recites the limitation "the additional layer", which renders the claim indefinite.  Claim 11 depends from claim 6, and claim 6 has set forth "additional layers" which means more than one additional layer.  It is unclear which additional layer Applicants is referring to in claim 11.  For examination purposes, the limitation has been construed to be "one of the additional layers".
Claim 13 recites the limitation "the body material", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 1; and none of claims 1 and 13 defines any body material.  Even if Applicant refers to a mask body material, the claimed mask comprises at least one layer which encompass the scope of multiple layers of different materials. As such, it is unclear what material Applicant is referring to.  For examination purposes examiner has interpreted "the body material" as any material of the mask body.
	Claim 15 recites the limitation "wherein the silver is activated by moisture and kills viruses and microbes that contact the mask", which renders the claim indefinite.  Claim 15 is set forth as an apparatus claim; however, the limitation appears to be claiming a process of using the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "wherein the silver is activated by moisture and kills viruses and microbes that contact the mask when being worn".
	Claim 16 recites the limitation "antiviral and antimicrobial ", which renders the claim indefinite.  Applicant has defined in the instant specification that "antimicrobial" refers to anything that destroys or inhibits the growth of microorganisms, include bacteria, viruses, and fungi; therefore, "antimicrobial" encompasses the scope of "antiviral".  As such, the clamed subject matter is unclear.  Does Applicant mean "antimicrobial" or "antiviral and antibacterial"?  For examination purposes, the limitation has been construed to be "antimicrobial".
	Claims 18-20 each recite "The method of claim 16", which renders the claims indefinite.  Claim 16 does not recite any method.  Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that claims 18-20 each depend from claim 17.
	Claim 20 recites the limitation "wherein the virus is SARS-CoV-2 virus".  There is insufficient antecedent basis for "the virus" in the claim.  For examination purposes, the limitation has been construed to be "wherein the virus particles are SARS-CoV-2 virus particles".  Correspondingly, "the SARS-CoV-2 virus is" as recited in claim 21 has been construed to be "the SARS-CoV-2 virus particles are".
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 11, Applicant recites the limitation "the side of the face mask body that contacts the subject's face", which appears to be claiming parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," "capable of" or "while being worn."  For example, "a part (23) configured to envelop the ankle and the leg," or "a part (23) that envelops the ankle and leg, while being worn."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 6, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisashi (JPH 1119238 A).
Regarding claim 1, Hisashi discloses an antimicrobial face mask (face mask 10; figs. 1, 3; see English translation; abstract; para. 0011) comprising, 
a mask body (mask body 11; fig. 1; para. 0011) comprising at least one layer of a silver-coated material (layer 12 comprising silver-plated fibers; fig. 1; para. 0011), wherein the mask body is shaped such that it covers at least the mouth and nose of a subject (fig. 3; para. 0014), and 
a means (ear loops 15; figs. 1, 3; para. 0014) to affix the face mask to the subject's face (figs. 1, 3; para. 0014), wherein the means to affix the face mask to the subject's face is connected to the body of the mask (figs. 1, 3; para. 0014).
Applicant has defined (in page 2, line 21-22 of the instant specification) that the means may be ear loops or tie straps.  Therefore, the means of Hisashi meets the claimed structural requirements.
Regarding claim 4, Hisashi discloses the face mask of claim 1, and further discloses wherein the means to affix the face mask to a subject's face comprise ear loops (figs. 1, 3; para. 0014).
Regarding claim 6, Hisashi discloses the face mask of claim 1, and further discloses wherein the body further comprises additional layers (fig. 1; para. 0011).
Regarding claim 15, Hisashi discloses the face mask of claim 1.  Further, when in use, the silver will be activated by moisture and kill viruses and microbes that contact the mask (inherent feature of the silver material; para. 0030).
Regarding claim 17, Hisashi discloses the face mask of claim 1, and further discloses a method of reducing viral transmission to a subject in the context of describing the face mask (figs. 1, 3; paras. 0011, 0014), comprising, affixing to the face of the subject the face mask (fig. 3; para. 0014), wherein activation of the silver by moisture from the subject's breath inactivates, kills, or reduces virus particles that remain in contact with the face mask (inherent feature of the silver material; para. 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of Flick (US 7,230,153 B2).
Regarding claim 2, Hisashi discloses the face mask of claim 1, and further discloses wherein the silver-coated material is a fabric comprising woven silver-plated nylon yarns (silver-plated nylon yarn 14 woven with cotton yarn 13; fig. 2; para. 0011).
Hisashi does not disclose wherein the woven silver-plated nylon yarns forming porous nylon.  However, Flick teaches a silver-coated material for human use is a fabric comprising woven silver-plated porous nylon (an antimicrobial dressing comprising a fabric layer 114, which is a woven nylon fabric plated with silver therefore forming porous nylon; fig. 30; abstract; col. 20, ll. 33-38; col. 26, ll. 39-45).  Both Hisashi and Flick teach an antimicrobial nylon fabric comprising coated antimicrobial metals for protect a human body portion against microbial infections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fabric as disclosed by Hisashi, with the woven silver-plated nylon yarns forming porous silver-coated nylon as taught by Flick, in order to provide an antimicrobial fabric which comprises a high content of silver thereby being capable of effectively killing microbes within a short time period (Flick; col. 3, ll. 36-42).
Regarding claim 3, Hisashi and Flick, in combination, disclose the face mask of claim 2.  Hisashi does not explicitly disclose wherein the silver-plated porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide.  However, Flick teaches a silver-coated material for human use is a fabric comprising silver-plated porous nylon (an antimicrobial dressing comprising a fabric layer 114, which is a woven nylon fabric plated with silver; fig. 30; abstract; col. 20, ll. 33-38; col. 26, ll. 39-45), wherein the silver-plated porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide (the silver-plated nylon layer 114 comprises a coating of 99% silver and 1% silver oxide; col. 26, ll. 39-45; col. 27, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fabric as disclosed by Hisashi, with wherein the silver-plated porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide as taught by Flick, in order to provide an antimicrobial fabric which comprises a high content of elemental silver thereby being capable of effectively killing microbes within a short time period (Flick; col. 3, ll. 36-42).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of Marcoon (US 2008/0229929 A1).
Regarding claim 5, Hisashi discloses the face mask of claim 1, except for wherein the means to affix the face mask to a subject's face comprise tie straps.  However, Marcoon discloses an antimicrobial face mask (antimicrobial facemask 100; fig. 1; para. 0020) comprising tie straps to affix the face mask to a subject's face (fig. 1; para. 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the means as disclosed by Hisashi, with wherein the means to affix the face mask to a subject's face comprise tie straps as taught by Marcoon, in order to provide an alternative suitable means for fasting the face mask to a user's face.
Regarding claim 11, Hisashi discloses the face mask of claim 6.  Hisashi does not disclose wherein one of the additional layers is a non-silver-coated fabric layer on the side of the face mask body that contacts the subject's face.  However, Marcoon teaches wherein an antimicrobial face mask (antimicrobial facemask 100; fig. 1; para. 0020) comprising an innermost layer (air permeable support layer 270, which is a fabric formed of cotton or other polymeric materials; figs. 1-2; paras. 0020-0021, 0036) that is a non-silver-coated fabric layer on the side of the face mask body that contacts the subject's face (the air permeable support layer 270, which is a fabric formed of cotton and configured to support a silver filtration layer; figs. 1-2; paras. 0020-0021, 0034-0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, by further adding a cotton layer as an innermost layer that is configured to contact the subject's face as taught by Marcoon, in order to avoid any irritating effect by silver particles to the user's face.
Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of KatFil (DE 202009006455 U1).
Regarding claim 7, Hisashi discloses the face mask of claim 1, Hisashi does not disclose wherein one of the additional layers comprises a filter layer.  However, KatFil teaches a face mask (fig. 1; para. 0026) comprising a mask body (see fig. 1), wherein the mask body comprising at least one layer comprising a silver material (layer 4 comprising silver components; fig. 1; para. 0031), wherein the body further comprises additional layers (layers 2, 3, 5; fig. 1; paras. 0031-0032), and wherein one of the additional layers is a filter layer (layer 3 is a filter layer; fig. 1; para. 0031).  Hisashi and KatFil are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the filter layer as disclosed by Hisashi, with wherein the filter layer is a hepafilter as taught by KatFil, in order to provide an antimicrobial face mask which is also capable of filtering microbes and other tiny particles with a high efficiency.
Regarding claim 8, Hisashi and KatFil, in combination, disclose the face mask of claim 7.  Hisashi does not disclose wherein the filter layer is a High Efficiency Particular Air (HEPA) filter.  However, KatFil teaches wherein the filter layer is a High Efficiency Particular Air (HEPA) filter (fig. 1; para. 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the filter layer as disclosed by Hisashi, with wherein the filter layer is a hepafilter as taught by KatFil, in order to provide an antimicrobial face mask which is also capable of filtering microbes and other tiny particles with a high efficiency.
Regarding claim 9, Hisashi discloses the face mask of claim 1.  Hisashi does not disclose wherein the face mask comprising a pocket for a High Efficiency Particular Air (HEPA) filter.  However, KatFil teaches wherein a face mask (fig. 1; para. 0026), the face mask comprising a pocket for a High Efficiency Particular Air (HEPA) filter (layers 2 and 4 are stacked together, defining a pocket for hepafilter 3; fig. 1; paras. 0031-0032).  Further, Hisashi does disclose wherein the face mask body comprising multiple layers of fabric (fig. 1; para. 0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, with wherein the face mask comprising a pocket for a hepafilter as taught by KatFil, in order to provide another suitable configuration for the face mask which is capable of filtering tiny particles with a high efficiency and also effectively killing bacteria and viruses.
Regarding claim 10, Hisashi and KatFil, in combination, disclose the face mask of claim 9.  Hisashi does not disclose wherein the pocket is between two layers of the silver-coated material.  However, KatFil teaches wherein the pocket is between two layers each comprising a silver material (layers 2 and 4 each comprising a silver material; paras. 0031-0032).  Further, Hisashi does disclose wherein the face mask body comprising multiple layers of fabric (fig. 1; para. 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, with wherein the pocket is between two layers each comprising a silver material as taught by KatFil, in order to provide another suitable configuration for the face mask which is capable of filtering tiny particles with a high efficiency and also effectively killing bacteria and viruses.
Regarding claim 12, Hisashi discloses the face mask of claim 1.  Hisashi does not disclose wherein the face mask body comprises two layers of the silver-coated material.  However, KatFil teaches wherein a face mask body (fig. 1; para. 0026) comprising two layers each comprising a silver material (layers 2 and 4 each comprising a silver material; paras. 0031-0032).  Hisashi and KatFil are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, with wherein the face mask body comprises two layers each comprising a silver material as taught by KatFil, in order to provide the face mask with another layer of silver-coated material thereby being highly effective in killing bacteria and viruses.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of Xiao (CN 110367622 A).
Regarding claim 13, Hisashi discloses the face mask of claim 1, and further discloses wherein the body comprises a single piece of the silver-coated material (the body 11 is formed by folding a cloth into multiple layers; para. 0011), and the means to affix the mask to the subject's face comprise ear loops (ear loops 15; figs. 1, 3; para. 0014).
Hisashi does not disclose wherein the ear loops are cut from a mask body material.  However, Xiao discloses an antimicrobial face mask (mask 100; fig. 1; see English translation; page 4, para. 1; claim 1) comprising at least one layer of an antimicrobial metal-coated fabric (fabric layers P1, P2 comprising yarns S1 and S2 respectively, each coated with an antimicrobial metal Zn; fig. 1; page 4, para. 2-4; page 5, para. 4-5; claim 1), wherein the fabric comprises ear loops (ear loops 120; fig. 1; page 6, para. 2) cut from the fabric (fig. 1; page 6, para. 2).  Hisashi and Xiao are analogous arts.  In addition, Hisashi further discloses that the ear loops may form from a silver-coated material thereby also having an antimicrobial effect (para. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, with wherein the ear loops are cut from a mask body material as taught by Xiao, in order to provide the mask having integral antimicrobial ear loops without seams thereby simplifying the manufacturing procedure and reducing cost (Xiao; page 6, para. 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of Ai (CN 104605534 A).
Regarding claim 14, Hisashi discloses the face mask of claim 1, and further discloses wherein the body comprises more than one piece of fabric held together (a plurality of fabric bodies forming a mask body; fig. 1; paras. 0011, 0014).  Hisashi does not explicitly disclose wherein the more than one piece of fabric held together with nylon thread.  However, Ai teaches a face mask body comprising more than one piece of fabric (first, third and fourth cotton layers; see English translation; page 3, paras. 3-6) held together with thread (sewn together; page 3, para. 8).  Hisashi and Ai are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the face mask as disclosed by Hisashi, with wherein the body comprises more than one piece of fabric held together with nylon thread as taught by Ai, in order to provide the face mask with soft fabric layers thereby providing comfort to the user.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the thread to be nylon, in order to provide a highly durable and flexible material for the sewing thread. Such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A) in view of Flick (US 7,230,153 B2) and further in view of Xiao (CN 110367622 A).
Regarding claim 16, Hisashi discloses an antimicrobial face mask (face mask 10; figs. 1, 3; see English translation; abstract; para. 0011) comprising, 
at least one layer of a silver-coated fabric (layer 12 comprising silver-plated fibers; fig. 1; para. 0011), wherein the silver-coated fabric comprises woven nylon yarns plated with silver (silver-plated nylon yarn 14 woven with cotton yarn 13; fig. 2; para. 0011), and wherein the face mask comprises ear loops (ear loops 15; figs. 1, 3; para. 0014).
 Hisashi does not explicitly disclose wherein the woven silver-plated nylon yarns forming porous nylon, the porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide.  However, Flick teaches a silver-coated material for human use is a fabric comprising woven silver-plated porous nylon (an antimicrobial dressing comprising a fabric layer 114, which is a woven nylon fabric plated with silver therefore forming porous nylon; fig. 30; abstract; col. 20, ll. 33-38; col. 26, ll. 39-45), wherein the silver-plated porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide (the silver-plated nylon layer 114 comprises a coating of 99% silver and 1% silver oxide; col. 26, ll. 39-45; col. 27, ll. 1-3).  Both Hisashi and Flick teach an antimicrobial nylon fabric comprising coated antimicrobial metals for protect a human body portion against microbial infections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fabric as disclosed by Hisashi, with wherein the silver-plated porous nylon is plated with 90% to 99% silver and 1% to 10% silver oxide as taught by Flick, in order to provide an antimicrobial fabric which comprises a high content of elemental silver thereby being capable of effectively killing microbes within a short time period (Flick; col. 3, ll. 36-42).
Hisashi does not disclose wherein the fabric comprises ear loops cut from the fabric.  However, Xiao discloses an antimicrobial face mask (mask 100; fig. 1; see English translation; page 4, para. 1; claim 1) comprising at least one layer of an antimicrobial metal-coated fabric (fabric layers P1, P2 comprising yarns S1 and S2 respectively, each coated with an antimicrobial metal Zn; fig. 1; page 4, para. 2-4; page 5, para. 4-5; claim 1), wherein the fabric comprises ear loops (ear loops 120; fig. 1; page 6, para. 2) cut from the fabric (fig. 1; page 6, para. 2).  Hisashi and Xiao are analogous arts.  In addition, Hisashi further discloses that the ear loops may form from a silver-coated material thereby also having an antimicrobial effect (para. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face mask as disclosed by Hisashi, with wherein the ear loops are cut from a mask body material as taught by Xiao, in order to provide the mask having integral antimicrobial ear loops without seams thereby simplifying the manufacturing procedure and reducing cost (Xiao; page 6, para. 2).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JPH 1119238 A).
Regarding claim 18, Hisashi discloses the method of claim 17, except for wherein the virus particles are inactivated, killed, or reduced within 2 hours of continuous contact.   However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the amount of coated silver in the face mask and use the mask in a specific environment, to obtain wherein the virus particles are inactivated, killed, or reduced within 2 hours of continuous contact, since the claimed time value is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Hisashi discloses the method of claim 17, except for wherein the virus particles are inactivated, killed, or reduced within 1 hour of continuous contact.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the amount of coated silver in the face mask and use the mask in a specific environment, to obtain wherein the virus particles are inactivated, killed, or reduced within 1 hour of continuous contact, since the claimed time value is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Hisashi discloses the method of claim 17, except for wherein the virus is SARS-CoV-2 virus.  However, one of ordinary skill of the art would recognize that SARS-CoV-2 virus is a virus; therefore, the silver included in the face mask is capable of inactivating, killing or reducing SARS-CoV-2 virus particles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the face mask as disclosed by Hisashi, to inactivate, kill or reduce the SARS-CoV-2 virus particles, in order to provide a face mask which is highly effective against the SARS-CoV-2 virus.
Regarding claim 21, Hisashi discloses the method of claim 20, except for wherein the SARS-CoV-2 virus is inactivated by a 5-log reduction within two hours of continuous contact.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the amount of coated silver in the face mask and use the mask in a specific environment, to obtain wherein the SARS-CoV-2 virus is inactivated by a 5-log reduction within two hours of continuous contact, since the claimed time value is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Messier (US 20060144403 A1) and Skiba (US 20210321696 A1) also teach antimicrobial face masks comprising at least one layer of silver materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732